DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Kauffman on 03/07/2022.

The application has been amended as follows: 
In claim 26, line 1-3, the limitation “A liquid applicator configured to hold and discharging a curable liquid composition, the applicator comprising” has been deleted and replaced with --A liquid adhesive application system comprising:
a liquid applicator configured to hold and discharge a curable liquid adhesive composition, the applicator comprising:”
In claim 26, line 20, the limitation “composition,” has been deleted and replaced with -- composition; and
the curable liquid adhesive composition,--
In claim 26, line 27, after the limitation “tip” the limitation -- , and
wherein the plurality of groove formations are configured to prevent blockage of the tip, during use, as the curable liquid adhesive composition flows through the bore and is discharged from the discharge tip-- has been entered
In claim 26, line 28, the limitation “.” has been deleted 
In claim 31, line 1, the limitation “The applicator as claimed in claim 26” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 26,--
In claim 33, line 1, the limitation “The applicator as claimed in claim 31” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 31,--
In claim 37, line 1, the limitation “The applicator as claimed in claim 26” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 26,--
In claim 38, line 1, the limitation “The applicator as claimed in claim 37” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 37,--
In claim 39, line 1, the limitation “The applicator as claimed in claim 26” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 26,--
In claim 40, line 1, the limitation “The applicator as claimed in claim 39” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 39,--
In claim 41, line 1, the limitation “The applicator as claimed in claim 26” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 26,--
In claim 42, line 1, the limitation “The applicator as claimed in claim 26” has been deleted and replaced with --The liquid adhesive application system as claimed in claim 26,--
In claim 46, lines 2-3, the limitation “the applicator as claimed in clam 26; and the curable liquid adhesive composition the applicator is configured to contain” has been deleted and replaced with -- a liquid applicator comprising:
a curable liquid adhesive composition;
a receiver body; 
a discharge tip with a generally tubular body and having a longitudinal axis, the discharge tip comprising: 
a bore extending the entire length of the discharge tip; 
an inwardly converging inlet at a proximal end of the bore that is adjacent the receiver body and is configured to receive the curable liquid adhesive from the receiver body; 
an outlet opening at a distal end of the bore that is remote from the receiver body and is configured to discharge the curable liquid adhesive composition; and 

a discharge mechanism configured to transfer the curable liquid adhesive composition held by the applicator to the discharge tip for discharge of the curable liquid adhesive composition; 
an ampoule that is attachable to the liquid applicator and is configured to hold the curable liquid adhesive composition and discharge the liquid adhesive composition to the receiver body of the liquid applicator, 
wherein the longitudinal axes of said groove formations into the discharge tip of the liquid applicator are equiangularly spaced around the longitudinal axis of the discharge tip, and 
wherein the plurality of groove formations are configured to prevent blockage of the tip, during use, as the curable liquid adhesive composition flows through the bore and is discharged from the discharge tip--
Claim 49 has been canceled
In claim 50, line 1, the limitation “The applicator” has been deleted and replaced with --The liquid adhesive application system --
In claim 51, line 1, the limitation “The applicator” has been deleted and replaced with --The liquid adhesive application system --
In claim 52, line 1, the limitation “The applicator” has been deleted and replaced with --The liquid adhesive application system --
In claim 53, line 1, the limitation “The applicator” has been deleted and replaced with --The liquid adhesive application system --
In claim 54, line 1, the limitation “The applicator” has been deleted and replaced with --The liquid adhesive application system --
Reasons for Allowance
Claims 26, 31, 33, 37-42, 46-48, 50-54 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach or render obvious the adhesive application systems as claimed specifically the grooves of the discharge tip and how it will prevent blockage of the tip as the adhesive composition flows therethrough.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771